ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that ROBERT M. CHRISTIE, formerly of EAST ORANGE, who was admitted to the bar of this State in *311977, and who was temporarily suspended from practice by Order of this Court dated May 23, 1995, and who remains suspended at this time, be disbarred for violating RPC 1.15 (knowing misappropriation); RPC 8.1(a) (false statement of material fact); RPC 8.4(b) (failure to cooperate with disciplinary authorities); and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit, or misrepresentation);
And ROBERT M. CHRISTIE having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that ROBERT M. CHRISTIE be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that ROBERT M. CHRISTIE be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that the Disciplinary Review Board cause this Order to be published in two consecutive issues of the New Jersey Law Journal and the New Jersey Lawyer and in a newspaper of general circulation in Essex County; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.